Citation Nr: 1718854	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for scar, residuals cyst removal.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for carpal tunnel syndrome (CTS) (claimed as peripheral neuropathy, bilateral upper extremities), to include as secondary to residuals of the cyst removal and low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 2001 to September 2001 and on active duty from July 2006 to September 2007, with additional periods of reserve service in the U.S. Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the three issues listed on the title page are currently before the Board.  Although the RO issued supplemental statements of the case (SSOCs) that listed a claim of service connection for peripheral neuropathy of the right thigh, that claim is not before the Board as the adjudication of that issue in the SSOCs was in error as no such claim was then pending.  The February 2015 VA Form 9 substantive appeal expressly limited the appeal to the three listed issues.

In October 2016, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO, at which the VLJ agreed to hold the record open for 60 days.  Subsequently, VA received evidence from the Veteran, including a private medical opinion and statements from those with whom he served.

During the pendency of this appeal, the Veteran submitted a motion to advance on the docket with documents noting that his house may go into foreclosure.  The Board has granted this motion based on "severe financial hardship."  38 C.F.R. § 20.900(c)(1).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claims on appeal.

The Veteran has alleged that, since his most recent VA examination, his service-connected scar, related to residuals of his cyst removal, has gotten worse.  Therefore, a new VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Specifically, the Veteran testified that his scar has "not only lifted" but also "getting longer" and "thickening."  See Board hearing transcript at 16.  He also testified that the scar gets inflamed and itchy and that he uses hydrocortisone cream for treatment.  Id.  In this regard, the Board notes that the VA treatment records show the Veteran has been prescribed benzoyl peroxide and tretinoin cream to treat facial acne, for which he is not service connected.  Therefore, in accessing the nature and severity of the scar, the examiner should distinguish between any symptomatology and treatment related to the service-connected scar and nonservice-connected acne, to include treatment with topical corticosteroids.

With regard to the examination of the Veteran's low back disorder, the Veteran claims that the VA examination afforded to him in April 2015 was inadequate.  Specifically, he indicated that he was only able to move as he did because he was wearing a back brace.

The Veteran did submit an examination form completed by his private doctor, Dr. Beck; however, the Board finds this examination inadequate as well due to its contradictory findings.  For instance, it was noted that range of motion testing could not be completed because extension and lateral rotation were "too painful" and that range of motion for forward flexion and right and left lateral flexion were to 15 degrees.  However, Dr. Beck estimated the Veteran's range of motion during flare-ups and on repetition for forward flexion and right and left lateral flexion to be to 50 degrees and for extension to be to 100 degrees.  These findings are peculiar given that the rating schedular states that for the lumbar spine forward flexion is measured from zero to 90 degrees and extension and right and left lateral flexion are measured from zero to 30 degrees.  Furthermore, it seems odd that range of motion during a flare-up would be greater than it was at the time of the examination.  Given the testimony of the Veteran and the findings in the examination conducted by Dr. Beck, the Veteran should be afforded a new examination of his low back disorder on remand.

The Veteran also contends that the VA examiner's opinion as to the nature and etiology of his low back disorder is inadequate because the examiner considered only his deployment to Iraq, and not his other service.  Specifically, he asserts that because of a couple of falls during training prior to his deployment, for which he did not seek treatment, in combination with the rigors of wearing heavy protective gear and carrying heavy equipment during deployment caused his low back disorder.  While a positive nexus opinion from Dr. Beck is of record, the opinion is inadequate for as there is no accompanying rationale for the opinion, and such opinion is inadequate to resolve the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the testimony of the Veteran as to his falls before deployment, it is necessary to obtain a new medical opinion so that such lay statements as to onset can be considered.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A remand is also necessary to afford the Veteran an examination of his CTS.  The Veteran indicated that he began experiencing pain and numbness in his arms a month or two after his cyst was removed.  Additionally, the Veteran also claims that his CTS is related to residuals of his cyst removal and his low back disorder.  The Veteran has not yet been provided a VA examination of his CTS, and a medical opinion addressing the Veteran's contentions has not yet been obtained.  Therefore, the Veteran is to be afforded a VA examination of his CTS and a medical opinion as to whether CTS is related to service, or secondary to the cyst removal or, if service-connected, the low back disorder should be obtained.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also, in relation to the claim of service connection for CTS, the Board notes that the Veteran is claiming, in part, that CTS is secondary to the removal of his cyst which occurred in service, or to the low back disorder, for which a claim for service connection is pending.  It does not appear that the Veteran has received notice of the elements required to establish a claim for service connection on a secondary basis.  Therefore, on remand, the Veteran should be provided such notice.

Finally, the Board notes that the Veteran between 2001 and 2009 served in the Reserves.  It does not appear that service treatment records (STRs) or service personnel records (SPRs) related to the Veteran's Reserve service have been associated with the claims file.  Given the indications in the record that there are outstanding service department records, the proper steps should be taken to verify the Veteran's reserve service and to obtain all the Veteran's STRs and personal records related to his Reserve service.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an appropriate notice letter that includes the criteria required for establishing entitlement to service connection on a secondary basis.

2.  Take the proper steps to verify the Veteran's Reserve service and to obtain all the Veteran's STRs and SPRs related to his Reserve service.

3.  Thereafter, schedule the Veteran for an examination in connection with the scar rating claim.  The entire claims file should be reviewed by the examiner.

The examiner should assess the severity of the scar on the Veteran's neck that is the result of the cyst removal.  The findings reported should specifically include whether the scar is deep or superficial, the dimensions of the scar, whether the scar is painful or unstable, the level of impairment, and whether and to what extent the Veteran treats the scar with a topical corticosteroid(s).  In doing so, the examiner is asked to distinguish between the scar that resulted from the cyst removal and acne.

A complete rationale should be provided for all conclusions reached and opinions provided.

4.  Also, schedule the Veteran for a VA in connection with his low back and CTS claims.  The entire claims file should be reviewed by the examiner.

With regard to the low back, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the low back disorder had its onset during service, or is otherwise related to, service, to include diseases or injuries incurred during periods of ACDUTRA and injuries incurred during inactive duty training (INACDUTRA).  In rendering an opinion, the examiner should consider the Veteran's reports of falls during training prior to deployment and the examination from Dr. Beck. 

With regard to CTS, also claimed as peripheral neuropathy, bilateral upper extremities, the examiner should opine whether had its onset during service, or is otherwise related to, service, to include as secondary to removal of the cyst on the neck during service or the low back disorder.  In doing so, the examiner should note that the Veteran has stated that he began experiencing numbness and pain in his arms about a month or two after the cyst removal.  

The Veteran's and other lay statements of record should be considered in reaching a conclusion, and a complete rationale should be provided for all conclusions reached and opinions provided.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

